Citation Nr: 0913864	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) for the 
period of time prior to January 29, 2008.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from April 1, 2008.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.  

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.  

5.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicides.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Lincoln, Nebraska, which granted service connection for PTSD, 
and assigned a 10 percent disability rating effective March 
2, 2005.  The RO also denied service connection for a skin 
disorder and determined that sufficient new and material 
evidence had not been received with which to reopen the 
previously denied claims of service connection for bilateral 
hearing loss and tinnitus.  The Veteran expressed 
disagreement with stated denials and the assigned initial 
disability rating for the PTSD and perfected a substantive 
appeal.

During the pendency of this appeal, in a rating decision 
dated in March 2008, the disability rating for the service-
connected PTSD was temporarily increased to 100 percent, 
effective January 29, 2008.  Following the hospitalization of 
the Veteran, by rating decision dated in September 2008, a 70 
percent disability rating was assigned for the PTSD, 
effective April 1, 2008.

Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned for the service-
connected PTSD, therefore, the remains in appellate status.


FINDINGS OF FACT

1.  Prior to January 29, 2008, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to moderate 
symptoms; it is not productive of occupational and social 
impairment with reduced reliability and productivity.

2.  After hospitalization, from April 1, 2008, the Veteran's 
PTSD is manifested by severe impairment in the areas of 
judgment, thinking, family relations, work, and mood which 
prevent him from maintaining gainful employment.

3.  A February 1988 rating decision that denied service 
connection for bilateral hearing loss and tinnitus was not 
appealed.

4.  Evidence compiled since the February 1988 rating decision 
regarding service connection for bilateral hearing loss and 
tinnitus is new, but does not raise a reasonable possibility 
of substantiating the claims.

5.  The record contains no probative medical evidence of a 
skin disorder during service, and the Veteran does not have a 
current diagnosis of a skin disorder.


CONCLUSIONS OF LAW

1.  Prior to January 29, 2008, the criteria for a 30 percent 
disability rating, but not higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008). 

2.  From April 1, 2008, the schedular criteria for a 100 
percent disability rating for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).

3.  The February 1988 rating decision denying service 
connection for bilateral hearing loss and tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

4.  New and material evidence sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss has not been received.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence sufficient to reopen the 
previously denied claim for service connection for tinnitus 
has not been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).

6.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In August 2006 and September 2006, prior to the initial 
adjudication of the Veteran's claims, he was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected PTSD, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, in June 2008, he was provided notice which 
was compliant with 38 U.S.C.A. § 5103.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The August 2006 and September 2006 letters also provided the 
Veteran with notice of what evidence and information was 
necessary to reopen his previously denied claims and to 
establish entitlement to the underlying claims for the 
benefits sought on appeal.  See Kent v. Nicholson, 20 Vet App 
1 (2006).  The RO stated that it was giving him the 
opportunity to submit additional evidence or request 
assistance prior to making a decision.  The content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

With respect to the Dingess requirements, the August 2006 and 
September 2006 letters provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the Veteran prior to the transfer and certification of the 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The Veteran's relevant service, VA, and 
private medical treatment records have been obtained. The 
Veteran has also been afforded VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and no further 
action is necessary under the mandate of the VCAA. 

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Id.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The Veteran's service-connected PTSD has been evaluated as 10 
percent disabling prior to January 29, 2008, and as 70 
percent disabling from April 1, 2008, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Anxiety disorders, which 
include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.
 
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

A letter from the Veteran's social worker dated in May 2005 
shows that he was said to have exhibited definite symptoms of 
PTSD.  The Veteran  had scored within the range that 
identified PTSD on the Mississippi Scale for Combat-Related 
PTSD.  

A VA examination report dated in April 2005 shows that the 
Veteran reported a history of complex substance abuse 
history.  He indicated that he had been married one time but 
was divorced.  He had completed 10 years of school.  He 
stated that he lived by himself, had few friends, and had 
acquaintances at work.  He reported that he had worked a 
number of jobs, to include for a large manufacturing company.  
He stated that his symptoms had not caused him to miss work, 
and that he would find work helpful because it suppressed 
some of the thoughts that he had.  Mental status examination 
revealed him to be cooperative and not hostile or defensive.  
His speech had normal tone, volume, and pacing.  He had some 
circumstantiality.  He did not have flight of ideas, 
looseness of association, delusions, grandiosity, or 
paranoia.  His affect was appropriate to content of thought, 
and his mood was within the normal range.  He did not have 
hallucinations.  He was oriented times four, and his 
sensorium was clear.  Memory, both recent and remote, was 
intact.  He did not have vegetative signs of major 
depression.  He was not suicidal or homicidal.  He had a 
suicide attempt and suicidal ideations in the past.  The 
diagnosis was heroin dependence, nicotine dependence, alcohol 
dependence, and polysubstance dependence.  A GAF code of 71 
was assigned, which indicated mild and transient symptoms.  
The examiner added that the drug abuse had caused severe 
impairment in the past.  A diagnosis of PTSD could not be 
established based on the information available.

A VA mental health consultation report dated in October 2005 
shows that the Veteran reported feeling more downcast.  He 
stated that he had recently been more preoccupied with the 
past.  He stated that he could still function well at his 
full-time job.  Mental status examination revealed his speech 
to be clear and goal-directed.  His mood was mildly 
despondent, but he denied any thoughts of wanting to hurt 
himself or anyone else.  Affect was reactive-appropriate to 
thought content.  There was no evidence of loosening 
associations, delusional thinking, or paranoia.  He was alert 
and oriented times three.  Short term and long term memory 
was grossly intact and attention and concentration were 
adequate.  The diagnosis was alcohol dependence and 
depression, not otherwise specified.  The GAF score was 55.

A VA examination report dated in April 2007 shows that the 
Veteran reported that his polysubstance dependence was in 
remission, and that he had been actively involved in 
treatment.  The Veteran that he was in a work release 
program.  Mental status examination revealed his psychomotor 
activity to be tense.  His speech was hesitant and clear, and 
his attitude was cooperative and attentive.  His affect was 
restricted, and his mood was anxious.  He had a short 
attention span.  He was oriented times three.  His thought 
process and thought content were unremarkable.  He denied 
delusions and hallucinations.  He did not have obsessive or 
ritualistic behavior, inappropriate behavior, panic attacks, 
homicidal or suicidal thoughts.  He reported difficulty 
falling or staying asleep, irritability or outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  He also reported recurrent and 
intrusive distressing recollections including images, 
thoughts or perceptions.  He made efforts to avoid thoughts, 
feelings, or conversations associated with the trauma.  He 
also made efforts to avoid activities, places, or people that 
arouse recollections of the trauma.  The diagnosis was PTSD 
and polysubstance dependence in remission.  The GAF score was 
70.  The examiner stated that the Veteran's symptoms would be 
indicative of a mild level of PTSD.

VA outpatient treatment records dated from March 2007 to July 
2007 show intermittent treatment for symptoms associated with 
the Veteran's PTSD.  A VA psychiatric note dated in May 2007 
shows that the Veteran reported increasing depression and 
sleeplessness at an approaching anniversary related to 
Vietnam.   He denied suicidal and homicidal thoughts.  Mental 
status examination revealed his mood to be depressed with 
restricted affect.  His speech was slow with appropriate 
vocabulary.  Thought processes were goal-directed and 
logical, and his thought content and behavior showed 
normality with no psychosis noted.  His psychomotor activity 
was abnormal, retarded.  The diagnoses included PTSD, major 
depressive disorder, and polysubstance dependence.  A GAF 
score of 55 was assigned.

A PTSD multi-discipline treatment plan dated in July 2007, 
showed the Veteran reported distressing and intrusive 
thoughts; nightmares; flashbacks; feeling emotionally upset 
and having a physical reaction; feeling distant from others; 
feeling emotionally numb; difficulties with sleep; 
irritability; angry outbursts; difficulties with 
concentration; and being overly alert, jumpy, and easily 
startled.  The GAF score was 60.

With regard to the period prior to January 29, 2008, the 
Veteran's most significant symptoms of PTSD are shown to 
include sleep disturbance, depression, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  His GAF scores have ranged 
from 55 to 70 which is indicative of a disability that 
manifested by some mild to moderate symptoms, or some 
moderate difficulty in social, occupational, or school 
functioning.  As such, while additional required criteria of 
suspiciousness and mild memory loss were not shown at any 
point during this time period, the Board will give the 
Veteran the benefit of the doubt, and find that his PTSD 
symptoms were sufficient to meet the criteria for a 30 
percent disability rating, but not higher, prior to January 
29, 2008.

However, in evaluating whether the Veteran's PTSD symptoms 
meet the criteria for the next higher disability rating of 50 
percent prior to January 29, 2008, although the Veteran's 
disability was found to be consistently manifested by the 
symptoms noted above, the Board does not find that the 
Veteran's symptoms were consistent with the type of impaired 
thinking, judgment, and motivation required for a 50 percent 
disability rating, and clearly, the evidence does not 
demonstrate deficiencies in most areas or total social and 
industrial impairment for even higher ratings under the 
applicable rating criteria.  Although the Veteran has noted 
increased detachment from others and continued depression, 
the Veteran demonstrated few, if any, of the remaining 
criteria necessary for disability rating higher than 30 
percent prior to January 29, 2008.

Therefore, the Board finds that although the evidence 
supports entitlement to a 30 percent rating prior to January 
29, 2008, a preponderance of the evidence is against a 
disability rating in excess of 30 percent for PTSD prior to 
January 29, 2008.

The record indicates that the Veteran was admitted to a PTSD 
program in January 2008 and completed the program in March 
2008.  Following the Veteran's discharge from hospitalization 
in March 2008, the Veteran resumed treatment at VA.

A VA examination report dated in June 2008 shows that the 
Veteran reported having intrusive thoughts or memories on a 
daily basis.  The examiner noted that the Veteran continued 
to exhibit a diagnosis of major depressive disorder.  The 
symptoms occurred daily and were said to be severe.  Mental 
status examination revealed that the Veteran had not shaved 
in some time, and his appearance was unkempt.  His speech was 
clear but monotone.  His attitude was cooperative and 
attentive.  His affect was restricted to the point of being 
blunted, and his mood was anxious and depressed.  He was 
oriented times three.  His thought process showed 
circumstantiality, and his thought content was unremarkable.  
The examiner further noted that his social connectedness with 
others was severely impaired, his affect was severely 
impaired, and his ability to talk and conversate about the 
trauma was severely impaired.  His hypervigilance was 
moderate to severe, and his startle reaction was severe.  
Concentration impairment was also severe.  The Veteran was 
not employed, and stated that unemployment was due to the 
mental disorder's effects.  Diagnosis was PTSD and major 
depressive disorder.  The GAF score was 45.  The examiner 
opined that the Veteran's PTSD and major depressive disorder 
were intertwined and inseparable.  He stated that the 
Veteran's overall level of PTSD and major depressive disorder 
would prevent him from maintaining gainful employment noting 
the Veteran to be severely impaired in the areas of judgment, 
thinking, family relations, work, and mood.  He further 
stated that the Veteran's productivity would always be 
severely impaired.

The Board finds the June 2008 VA examination report to be 
highly probative evidence in favor of the Veteran's claim.  
The evidence shows total occupational and social impairment 
due to such symptoms as severe impairment in thought 
processes, attention, and concentration.  The Veteran's 
overall symptoms were said to prevent him from maintaining 
gainful employment manifested by severe impairment in the 
areas of judgment, thinking, family relations, work, and 
mood.  As such, the evidence as a whole shows that the 
Veteran has impairment that more nearly approximates the 
criteria for a 100 percent disability rating following his 
discharge from the PTSD program as of April 1, 2008.

The issue of an extraschedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, 
the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the RO has addressed the issue of 
extraschedular consideration upon the Veteran's 
hospitalization in January 2008.  A temporary disability 
rating of 100 was granted effective January 29, 2008.  
Moreover, the Board is granting a disability rating of 100 
percent for the period following his hospitalization, the 
maximum rating allowable.  Referral by the RO to the Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

New and material evidence for service
connection for bilateral hearing loss and tinnitus

In a rating decision dated in February 1988, the RO denied 
service connection for hearing loss and tinnitus on the basis 
that the disabilities were not incurred in or caused by 
service.  A notice of disagreement was not filed, and the 
decision became final.  38 C.F.R. § 3.104.  Even so, 
applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  See 38 C.F.R. § 3.156.

In March 2005, the Veteran requested his previously denied 
claim for service connection for hearing loss and tinnitus be 
reopened.  In a rating decision dated in July 2005 the RO 
issued a decision denying service connection for hearing loss 
and tinnitus on the grounds that the evidence submitted was 
not new and material.  The Veteran has appealed.

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition, and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, as the Veteran's current claims for 
service connection for hearing loss and tinnitus are based on 
the same factual basis as the time the issues were last 
decided on the merits, new and material evidence is necessary 
to reopen the claim.  Id.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the February 1988 
rating decision included the Veteran's service treatment 
records which had shown that the Veteran had reported 
constant buzzing in his ears which was the result of mortar 
fire in Vietnam.  A March 1987 VA audiology consultation 
report had shown that the Veteran reported a history of 
hearing loss which began during service.  He also indicated a 
significant history of noise exposure.  Examination found 
hearing in the right ear within normal limits from 250 Hertz 
through 2000 Hertz with mild loss at 4000 and 8000 Hertz.  
Hearing in the left ear was within normal limits through 2000 
Hertz with severe loss from 3000 to 8000 Hertz.  No opinion 
as to etiology was provided.

Evidence compiled since the February 1988 rating decision 
includes VA treatment records (including records dated as 
recently as September 2008), which contain no record of 
complaints of, treatment for, or a diagnosis of hearing loss 
or tinnitus.  Moreover, the medical records dating from 
January 1986 to September 2008, while new, are not material 
to the issue of service connection for hearing loss and 
tinnitus.

While the Veteran is competent to say now, as he has in 
conjunction with his previous claims, that he has hearing 
loss and tinnitus related to service, there is still no 
competent medical evidence that links a current hearing loss 
and tinnitus condition to service.  Moreover, there is no 
evidence of a current hearing loss and tinnitus disorder.  As 
the newly submitted evidence does not show that he has 
current disabilities that are related to an injury in 
service, it does not raise a reasonable possibility of 
substantiating the Veteran's claims for service connection.  
New and material evidence having not been found, the 
Veteran's request to reopen his claims for hearing loss and 
tinnitus must be denied.


Service connection for a skin disorder

The Veteran seeks service connection for a skin disorder, to 
include as secondary to exposure to herbicides.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  Service in 
the Republic of Vietnam is interpreted as requiring service 
on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service personnel records, to include his Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214), confirm that he had service in the Republic of 
Vietnam.

The Veteran's service treatment records contain no evidence 
of, reports of, treatment for, or a diagnosis of a skin 
disorder during service.  His separation report of medical 
examination dated in October 1972 shows that upon clinical 
evaluation, his skin and lymphatics were normal.  Similarly, 
in the associated report of medical history, the Veteran 
indicated that he had never had skin diseases.

Subsequent to service, medical treatment records show that in 
January 1986, the Veteran underwent an excision of a 
sebaceous cyst from his neck.  No opinion as to etiology was 
provided.  The evidence contains no further treatment for or 
diagnosis of a skin disorder.

 After a careful review of the evidence of record, it is 
found that entitlement to service connection for a skin 
disorder has not been established.  As indicated, the only 
evidence of a skin disorder after service was in January 
1986, at which time a sebaceous cyst was excised from the 
Veteran's neck.  A sebaceous cyst is not one of the diseases 
listed at 38 C.F.R. § 3.309(e) as being presumptively related 
to such exposure.  Therefore, service connection under the 
provisions of 38 C.F.R. § 3.309(e) cannot be granted.

As to service connection for a skin disorder on a direct 
basis, there is no evidence of any skin disorder during 
service, and no evidence of a skin disorder subsequent to 
service except for the one incident of a sebaceous cyst 
excision in January 1986.

As noted above, the Veteran's separation physical examination 
report is entirely negative for any symptoms associated with 
a skin disorder and weighs heavily against the claim.  A 
separation examination report is highly probative as to a 
Veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

There is no competent medical evidence of record relating the 
isolated 1986 incident of a cyst excision to service or to 
any incident therein.  The earliest medical evidence of any 
type of skin disorder appears to be more than 14 years after 
he was discharged from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board does not question the Veteran's sincerity in his 
belief that he has a skin disorder as a result of his 
service.  While he is certainly competent to relate what he 
experienced in service and after service, and to describe the 
extent of his current symptomatology, there is no evidence 
that he possess the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes that following the one incident in January 
1986 wherein a sebaceous cyst was excised from the Veteran's 
neck, there is no subsequent evidence of any skin disorder, 
to include any currently diagnosed skin disability.  In order 
to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current skin disorder.  It follows that if 
there is no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed diagnosis of a skin disorder must be 
denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a skin disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

A disability rating of 30 percent, but not greater, for PTSD 
is granted for the entire period of time covered by this 
appeal prior to January 29, 2008, subject to the legal 
criteria governing the payment of monetary benefits.  

A disability rating of 100 percent for PTSD from April 1, 
2008, is granted, subject to the legal criteria governing the 
payment of monetary benefits.  


New and material evidence having not been submitted, the 
claim of entitlement to service connection for bilateral 
hearing loss is not reopened and the claim remains denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for tinnitus is 
not reopened and claim remains denied.

Service connection for a skin disorder, to include as 
secondary to exposure to herbicides, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


